Citation Nr: 1747134	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for right shoulder strain with osteoarthritis, rated as: 10 percent disabling from January 26, 2005, to July 17, 2009; 20 percent disabling from July 17, 2009, to January 30, 2014; 100 percent disabling from January 31, 2014, to February 28, 2014; and 20 percent disabling since March 1, 2014. 

2.  Entitlement to an increased rating for left shoulder tendonitis, rated as: 10 percent disabling from January 26, 2005, to July 16, 2009; and 20 percent disabling since July 17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1974 to June 1978 and January 2003 to January 2005.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and his spouse testified at a July 2016 Central Office hearing before the undersigned Veterans Law Judge. 

In October 2016, the Board remanded the claims herein to seek any outstanding: (1) VA treatment records since December 2015; and (2) private treatment records since 2008, as identified by the Veteran, but specifically including from Dr. Fleming.  The Board noted that, during the October 2016 hearing, the Veteran testified that he was scheduled to see Dr. Fleming later that month regarding his bilateral shoulder disability.  Those treatment records were not submitted by the Veteran or sought by the Agency of Original Jurisdiction (AOJ).  As such, the Board remanded to fulfill VA's duty to assist the Veteran to obtain these records.  See 38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159 (c), (d).  For the reasons discussed below, the Board finds that the AOJ did not substantially comply with these directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In May 2017, during the pendency of the appeal, the AOJ issued a rating decision that increased the right and left shoulder disabilities from 10 percent to 20 percent disabling, each effective on July 17, 2009.  However, because the AOJ has not yet granted the maximum disability rating for all stages, the appeals remain properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

These appeals have been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The appeals are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claims.  A Board remand confers on a claimant, as a matter of law, the right to compliance with the remand order and the Board errs in failing to ensure compliance.  See Stegall, 11 Vet. App. at 271.  Upon remand, the AOJ must complete the additional, evidentiary development required.  See 38 C.F.R. § 19.38; Stegall, 11 Vet. App. at 271. 

As previously mentioned, the October 2016 Board remand directed the AOJ to seek any outstanding: (1) VA treatment records since December 2015; and (2) private treatment records since 2008, as identified by the Veteran, but specifically including from Dr. Fleming.  Since that remand, three sets of treatment records have been associated with the claims file: (1) Richmond VAMC records dated from December 18, 2014, to April 17, 2017; (2) Richmond VAMC records dated from April 17, 2015, to July 31, 2017; and (3) Richmond VAMC records dated from March 10, 2016, to November 21, 2016.  The Board acknowledges that the AOJ substantially complied with the VAMC portion of the records development; however, the Board finds no evidence that the AOJ attempted to seek any outstanding private treatment records, including from Dr. Fleming.  As VA was put on notice of outstanding, relevant, private treatment records from Dr. Fleming, further development is required to fulfill VA's duty to assist.  See 38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159 (c), (d); Stegall, 11 Vet. App. at 271.

Additionally, the Veteran was last afforded a pertinent VA examination in March 2016; however, during the pendency of the appeal and following this examination, it was determined that adequate VA examinations of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  The joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  As such, the Board finds the March 2016 inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, a new VA examination is required to assess the current severity and any functional effects of the Veteran's bilateral shoulder disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, these appeals have been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek any outstanding, relevant, VA treatment records dated since July 2017.

2.  Seek any outstanding, private treatment records dated since 2008, as identified and authorized by the Veteran, but specifically including from Dr. Fleming.  

See October 2016 Board remand directives; 38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159 (c), (d); Stegall, 11 Vet. App. at 271.

3.  Schedule the Veteran for a VA examination that complies with the Correia holding and assesses the current severity of the Veteran's bilateral shoulder disabilities.  

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2016).

